Citation Nr: 1712521	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  14-11 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational benefits under Chapters 30 and 33.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2000 to June 2003 and from May 2007 to November 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decisional letter from the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a Central Office Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

This matter was previously before the Board in September 2016, when it was remanded for the RO to adjudicate the inextricably intertwined issue of entitlement to additional compensation at a higher rate for program fees and other costs incurred during the 36 months in which educational benefits under Chapters 30 and 33 were provided.  On remand, the RO issued a supplemental statement of the case (SSOC) clarifying both the duration and the amount (rate) of the educational benefits provided to the Veteran; a separate rating decision with respect to the dollar value of benefits provided was not issued.  The SSOC, and the detailed accounting provided therein, clarified the issue on appeal.  After reviewing the SSOC, the Board finds that the matter on appeal is properly characterized as a single issue-entitlement to additional education benefits-for which the Veteran has raised two theories of entitlement.  As the RO has considered both theories in the first instance, there is no prejudice to the Veteran in proceeding with final appellate review at this time, and the Board's prior remand directives have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further remand (to consider the theories as separate issues) would impose additional unnecessary delay in resolving the Veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that the Court need not order a remand based on a technical error of law where a remand would unnecessarily impose additional burdens on the Board with no benefit flowing to the veteran).  The Board has recaptioned the matter accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was provided the maximum Chapter 30 and 33 education benefits allowed by law.  



CONCLUSION OF LAW

The Veteran has no legal entitlement to additional VA education assistance benefits under Chapters 30 or 33.  38 U.S.C.A. §§ 3015, 3032, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.7020, 21.7076, 21.7136, 21.9505, 21.9550, 21.9620, 21.9640 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to education benefits under Chapters 30 and 33.  38 C.F.R. §§ 21.7030, 9510. 

In this case, moreover, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  VA's statutory and regulatory duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz, supra.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Analysis 

The basic facts in this matter are not in dispute.  The Veteran's approved course of study was initially an associate of applied science degree (in professional piloting) through the University of Alaska Anchorage (UAA), transitioning later to a bachelor of science degree (in aviation technology).

The Veteran was entitled to 36 months of education benefits at the 100 percent rate.  (See, e.g., June 2009 and October 2009 notifications).  In his initial request for benefits, the Veteran requested that he receive Post-9/11 GI Bill (Chapter 33) benefits in lieu of Chapter 30 benefits.  His request was approved beginning in August 2009.  The Veteran subsequently requested that he be permitted to use Chapter 30 benefits for a period prior to August 2009.  That request was granted.  The Veteran used 2 months and 17 days of entitlement under Chapter 30, leaving 33 months and 13 days of entitlement under Chapter 33.  The record reflects that the Veteran's entitlement expired March 3, 2013, but that because he was pursuing a college degree, benefits were extended through the end of the term.  (See, e.g., October 2013 correspondence from VA to Senator Begich.)  The Veteran has not argued, and the record does not reflect, that he received less than a cumulative 36 months of education benefits under Chapters 30 and 33.

Under Chapter 30, an eligible an individual eligible for the entire benefits is entitled to a monthly rate of up to $1,321 for the months at issue (through July 2009).  38 U.S.C.A. § 3032; 38 C.F.R. § 21.7136

From August 1, 2009, the Veteran elected irrevocable conversion of his Chapter 30 benefits to Chapter 33.  Under Chapter 33 prior to August 1, 2011, an individual eligible for the entire benefit was entitled to a payment amount equal to the established charges for the program of education, except that the amount payable may not exceed the maximum amount of established charges regularly charged in-State students for full-time pursuit of approved programs of education for undergraduates by the public institution of higher learning offering approved programs of education for undergraduates in the State in which the individual is enrolled that has the highest rate of regularly-charged established charges for such programs of education among all public institutions of higher learning in such State offering such programs of education.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.  For the 2009-2010 school year, the maximum charge per credit hour for Alaska was $159, and the maximum total fees per term were $13,429.  For the 2010-2011 school year, the credit hour maximum was $170 and the total fee maximum was $19,455.  From August 1, 2011, VA paid all tuition and fees as reported by the school with no academic year maximum.  

The Veteran does not dispute that VA provided payments consistent with the rates noted above (and any applicable "kicker"), as summarized in the December 2016 SSOC.  Rather, the Veteran asserts that the way the UAA degree program was structured did not allow him to complete his degree within the 36 months of entitlement.  Specifically, the Veteran has asserted that the fee rates set by Alaska/UAA as applied to his flight training costs (1) were set lower than in other states; (2) didn't cover the full cost of pursuing a program including flight training in Alaska, which has exceptional weather and terrain (resulting in additional costs); (3) did not include compensation for mandatory FAA exams; (4) only covered flight training in the smallest plane (which he states was too small to accommodate his frame); and (5) resulted in a program of study that did not allow him to complete his flight training in a logical and timely fashion (i.e., within the 36 months of entitlement provided by law).  The Veteran also stated that he was the first Veteran to pursue this program in Alaska, and that Alaska/UAA have since increased the dollar value of the fees reported to VA, based on his experience.  (See, e.g., May 2010 correspondence to Senator Murkowski; October 2013 correspondence to Senator Begich; November 2013 correspondence.)

The Board recognizes the Veteran's frustration that he was not able to complete his degree within 36 months.  The Board also acknowledges his explanation that his situation is exceptional because he was the first Veteran to take advantage of Chapter 33 benefits for his program of study at UAA and that those involved in setting the compensation rates for that program lacked sufficient expertise to set those rates accurately.  However, his request that he be granted additional education benefits (beyond the statutory limit of 36 months, or in excess of the compensation rate set by UAA/Alaska), based on the facts of his unique situation is, essentially, a claim for relief on an equitable basis.  (To the extent that he cites to that part of the governing statute pertaining to flight training programs, the Board notes that he was enrolled in a program of education leading to a degree.  See 38 U.S.C.A. § 3313(c)(1)(A), (g)(3)(C)).  While sympathetic to the Veteran, the Board is nonetheless bound by the law and has no authority to grant benefits on an equitable basis.  See 38 USCA § 503; see also Harvey v. Brown, 6 Vet. App. 416 (1994).  

The evidence in this case clearly demonstrates that the Veteran received the maximum amounts of Chapter 30/33 education benefits payable; therefore, his claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached


ORDER

The appeal is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


